United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 30, 2005
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                      ))))))))))))))))))))))))))                 Clerk

                             No. 04-50889
                           Summary Calendar

                      ))))))))))))))))))))))))))

Mary Halley,

                Plaintiff–Appellant,

     v.

Jo Anne B. Barnhart,
Commissioner of Social Security,

                Defendant–Appellee.


           Appeal from the United States District Court
                 for the Western District of Texas



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Mary Halley seeks reversal of the district court’s order

affirming the decision of the Administrative Law Judge (ALJ), who

denied Halley Supplemental Security Income (SSI) benefits.        On

remand from the Appeals Council, the ALJ found that Halley was

not disabled within the meaning of the Social Security Act.         The

district court affirmed.



     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
       Our review is limited to two questions: (1) whether the

final decision is supported by substantial evidence, and (2)

whether proper legal standards were used to evaluate the

evidence.     Watson v. Barnhart, 288 F.3d 212, 215 (5th Cir.

2002)(citing Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999)).

I.     The ALJ Had Substantial Evidence to Support Its Conclusion

       Substantial evidence “is more than a scintilla but less than

a preponderance and is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”     Id.

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Although we carefully examine the record, it is the

Commissioner’s role to weigh the evidence.     Brown, 192 F.3d at

496.

       Halley disputes that the ALJ had sufficient evidence to

support its conclusion that she had the residual functional

capacity to perform light work as a sales person.     Specifically,

she points to the determinations of treating physician Dr. Darren

Geyer and the comments of vocational experts that someone could

not keep a job if they were absent approximately eight times per

month.     But, as the district court noted, there is no evidence

that the restrictions outlined by Dr. Geyer applied during the

period of coverage.1    The ALJ doubted the credibility of Halley’s

       1
       Moreover, while Dr. Geyer characterized Halley’s panic
attacks as severe in his report, he identified her physical pain
as moderate. Even if the report did relate to Halley’s coverage
period, it is unclear that this characterization, coupled with

                                   2
account of her limitations; and it evaluated her disability

status based on its understanding of her actual condition.    In

doing, it considered the testimony of two evaluating medical

witnesses and relied on testimony from two vocational experts

that someone with Halley’s limitations could perform the light

semi-skilled work of a sales clerk.    Thus, the ALJ relied on

substantial evidence.

II.   The ALJ Applied the Proper Legal Standard

      Halley argues that the ALJ applied an improper legal

standard in three ways.   First, Halley contends that the ALJ

erred by failing to support its credibility assessment with

specific facts.   The ALJ mentioned that it found no evidence of

allegedly frequent seizures, lost hearing or constant pain,

though it did find evidence of bleeding ulcers.    Based on this,

it did “not find the claimant’s statements regarding severe

limitations in her activities of daily living or her inability to

perform any work activity to be credible.”    The ALJ also relied

on a medical expert’s testimony that the level of psychological

distress described by Halley was not equivalent to an impairment

as required by Social Security Administration Regulations.

      Second, Halley asserts that the ALJ applied an improper

legal standard by failing to give proper weight to Dr. Geyer’s

assessment, as treating physician.    However, the doctor’s


his assessments on Halley’s mobility limitations, would prevent
the ALJ from determining that Halley was not disabled.

                                 3
evaluation related to a period after March 31, 2000, the end of

Halley’s coverage period.    It did not describe Halley’s condition

during the relevant time-frame.    Both examining physicians who

did address the coverage period, Drs. Margaret Sedberry and Sam

Benbow, concluded that Halley did not have severe limitations.

     Third, Halley argues that the ALJ erred in failing to

address Halley’s ability to maintain employment.     “[A]bsent

evidence that a claimant’s ability to maintain employment would

be compromised despite his ability to perform employment as an

initial matter,” the ALJ need not make a specific finding that

claimant can maintain employment.      Dunbar v. Barnhart, 330 F.3d

670, 672 (5th Cir. 2003).    As in Dunbar, here the ALJ concluded

that Halley had the residual functional capacity to perform

relevant past work.    In Watson v. Barnhart, the case establishing

the necessity of examining ability to maintain–rather than

obtain–employment, the claimant lost movement in his legs on a

periodic basis.   288 F.3d 212, 218 (5th Cir. 2003).    As the

district court here noted, no treating or consulting physician

pronounced Halley unable to work because of her impairments.

Halley’s migraine headaches and panic disorder are unlike the

claimant’s loss of movement in Watson because they do not prevent

her from working.     See Frank v. Barnhart, 326 F.3d 618, 619 (5th

Cir. 2003)(“[I]n order to support a finding of disability, the

claimant’s intermittently recurring symptoms must be of

sufficient frequency or severity to prevent the claiming from

                                   4
holding a job for a significant period of time.”).   In assessing

Halley’s claim, the ALJ applied the proper legal standards.

III. Conclusion

     For the reasons above, we affirm the judgment of the

district court.

     AFFIRMED.




                                5